Citation Nr: 0629182	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back condition, including the issue of whether service 
connection may be granted.

2.  Entitlement to service connection for residuals of 
anthrax shots.  

3.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

4.  Entitlement to service connection for a dental injury as 
a result of service trauma.

5.  Entitlement to service connection for residuals of Agent 
Orange exposure.

6.  Entitlement to an increased evaluation for chondromalacia 
patella, left knee, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 until March 
1975.  The record also reflects service in the Naval Reserve, 
including periods of active duty for training in August 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from Rating Decisions dated in August 
2002 and October 2002 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

In a September 2004 rating decision, service connection was 
denied for "depression and stress," and disorders of the 
hand, arm, and neck.  Examination of correspondence 
subsequently received by the RO does not reveal that the 
veteran filed a notice of disagreement as to any of the 
denials, and the claims are therefore not before the Board on 
appeal.  See Gallegos v. Principi, 283 F. 3d 1309 (2002) 
((Observing that a valid Notice of Disagreement must (1) 
express disagreement with a specific determination of the 
agency of original jurisdiction; (2) be filed in writing; (3) 
be filed with the RO; (4) be filed within one year after the 
date of mailing of notice of the RO's decision, and; (5) be 
filed by the claimant or the claimant's representative)).  


The issues of service connection for a disability caused by 
exposure to herbicides (Agent Orange) and pertaining to 
increased disability ratings for right and left knee 
disorders are REMANDED for further development of the 
evidence to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the October 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

2.  A back condition was not manifested during service and is 
not causally or etiologically related to service.

3.  The veteran does not have a disability identified by 
competent medical evidence to have resulted from in-service 
vaccinations for anthrax.  

4.  PTSD was not manifested during service and is not 
causally or etiologically related to service.

5.  The veteran does not have a dental disability that 
resulted from any incident of in-service dental trauma.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 2002 
determination wherein the RO denied reopening of the 
veteran's claim of entitlement to service connection for a 
back condition is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.104, 
3.156, 3.159, 20.1103 (2005).

2.  The criteria for a grant of service connection for a back 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).

3.  The criteria for a grant of service connection for 
residuals of anthrax shots have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).

4.  The criteria for a grant of service connection for 
residuals of Agent Orange exposure as a result of exposure to 
herbicides have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).

5.  The criteria for a grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).

6.  The criteria for a grant of service connection for a 
dental disability are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before turning to the merits of the claims, the Board is 
required to discuss the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he is expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in March 2002, October 2003, January 2004, 
September 2004 and May 2005.  

The March 2002 letter explained VA's duties and the veteran's 
duties in connection with his claims.  This letter advised 
the veteran of the elements of service connection and listed 
examples of evidence that could be used to substantiate the 
veteran's claims.  This letter informed the veteran that the 
service medical records had been obtained.  

An October 2003 letter concerned the claims of an increased 
evaluation for bilateral chondromalacia patella, new and 
material evidence to reopen a claim for service connection 
for a back condition and service connection for PTSD.  The 
letter reminded the veteran of VA's duties to obtain VA and 
Federal records and its duty to make reasonable efforts to 
obtain private records.  The letter enclosed authorizations 
to assist in obtaining private medical records.  The letter 
listed the elements of new and material evidence.  The 
October 2003 letter requested any other evidence in the 
veteran's possession including dates and places of treatment, 
lay statements, statements from service medical personnel, 
employment examinations, medical evidence of hospitals, 
clinics, private physicians pharmacy records and insurance 
reports.  The October 2003 letter enclosed a questionnaire 
concerning the veteran's PTSD claim.  The letter indicated VA 
received the Notice of Disagreement, service medical records, 
National Guard records and a VA examination report.  

The January 2004 letter advised the veteran that additional 
private medical records had been requested.  A September 2004 
letter advised the veteran of the status of the PTSD claim.  
The May 2005 letter concerned the claims of dental problems, 
PTSD and back condition.  The letter requested any additional 
evidence showing the conditions existed from service until 
the present.  Examples of evidence that could be used to 
substantiate the claims were provided.  This letter 
specifically requested evidence showing the chondromalacia 
patella had increased in severity.  This letter informed the 
veteran that Social Security records had been requested, and 
reminded the veteran of VA's duties.  The letter also 
reiterated the elements of service connection and increased 
evaluation claims.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims for service 
connection are being denied and the claims for increased 
evaluation ratings are being denied, no disability rating or 
effective date will be assigned.  Proceeding with this matter 
in its procedural posture would not therefore inure to the 
veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  In 
addition, the veteran has been afforded a VA examination in 
connection with his claims.  The veteran also presented 
testimony at a Board hearing.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.


The Merits of the Claims

In adjudicating claims, the veteran is to be given the 
benefit of the doubt and will therefore prevail in a case 
where the positive evidence is in a relative balance with the 
negative evidence.  Therefore, the veteran prevails in his 
claims when (1) the weight of the evidence supports the claim 
or (2) when the evidence is in equipoise.  It is only when 
the weight of the evidence is against the veteran's claim 
that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Lower Back Disorder

The veteran seeks service connection for a back disability.  
A claim for service connection for a back disability was 
previously considered and denied by the RO in a rating 
decision dated in November 1975.  The November 1975 decision 
denied the claim because there was no evidence of a present 
diagnosis.  The veteran was advised of the decision and did 
not appeal.  Therefore, the November 1975 decision represents 
a final decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1100(a), 20.1103.  In May 2005, the RO found that new 
and material evidence had been obtained to reopen the claim.   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), it was held that 
when a claimant seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board finds the evidence associated 
with the claims file is sufficient to reopen the claim and as 
such finds that a deficiency in notice, if any, does not 
inure to the veteran's prejudice.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The Board may then proceed to the merits of the 
claim on the basis of all of the evidence of record.  

At that time of the November 1975 rating decision the 
evidence of record consisted of service medical records and a 
VA examination.  Subsequently, treatment records from VA 
medical centers, private medical records, records from the 
Social Security Administration, and lay statements have been 
associated with the claims file. 

The evidence submitted subsequent to the November 1975 rating 
decision is new, in that it was not previously of record, and 
is also material.  In November 1975, the claim was denied as 
there was no diagnosis of a back disability.  The additional 
evidence is "material" because some of the evidence 
associated with the claims file since the decision 
illustrates the presence of a current diagnosis and suggests 
an in service diagnosis.  The evidence therefore relates to 
the unestablished elements of a present diagnosis and an 
inservice incurrence of a disease or injury which are 
necessary to substantiate the veteran's claim.  

The additional evidence received since the November 1975 
rating decision relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for a back disorder is 
reopened.

Evidence of record reflects the veteran has been treated for 
back pain, characterized as various different back 
disabilities.  For example, a January 1987 private record 
reflects a diagnosis of lumbosacral strain, a private 
physician diagnosed spondylosis at L5-S1 in September 2001, 
and x-rays from VA in March 2003 reflect a diagnosis of 
degenerative disc disease.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records do not document any complaints, 
treatment or diagnosis for a back condition during service.  
Additionally, the February 1975 discharge examination found 
the back was normal.  Subsequent periodic examinations and 
reports of medical history also rate the back as normal.  The 
first notation of back pain appears in a report of medical 
history dated in May 1986, many years after service, which 
attributes the disorder to a motor vehicle accident.

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of a back disorder is in 1986, over ten 
years after the veteran's discharge from active duty.  While 
the veteran served in the Naval Reserve and as such had 
periods of inactive duty training and active duty training 
during the 1980s, however, there is no indication that the 
back injury, or any other injury, occurred during those  
periods of training.  As such, the gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in evidence also indicates that 
service connection is not warranted under the presumptive 
provision of 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 
as the disability did not manifest to a compensable degree 
within one year of separation from service.

Even if there was evidence of a back disorder during service, 
service connection is not warranted because there is no 
competent medical evidence of a nexus between the current 
back disorder and service.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through eduction, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Competent evidence directly contravening a nexus to military 
service includes a private medical record dated in January 
1987 that attributes the lumbosacral strain to a slip and 
fall injury; and private medical records dated in September 
and October 2002 which link the back trauma to a motor 
vehicle accident.  To the extent that June 2002 VA record and 
September 2001 private record appear to provide a nexus 
opinion to service, these statements was taken from the 
verbal history of the veteran and are not supported by the 
evidence of record or included in the physician's diagnosis.  
The law provides that the transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional. See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The veteran was advised of the elements of service connection 
including the need to submit medical evidence to demonstrate 
a nexus between a current disability and service, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a).  While the 
veteran is of the opinion that his current back condition is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Disability Resulting from Anthrax Innoculations:

The veteran seeks service connection for residuals of anthrax 
shots.  However, the evidence of record contains no 
indication the veteran has any disability which is a residual 
of an anthrax shot during service.  In particular, the 
veteran's service medical records are wholly devoid of any 
mention of anthrax vaccination complications or, indeed, the 
mere mention of such vaccinations.  

During the Board hearing, the veteran testified he had four 
anthrax shots while in active reserve service.  However, he 
further testified that had never been told by a doctor that 
he had any disorder or disability as a result of the anthrax.  
A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Because there is no present disability, service connection 
for residuals of anthrax innoculations is not warranted.  






PTSD:

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).




For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  It has been held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The Board does not reach the question of whether the veteran 
sustained a stressor under the above-cited law, as the 
preponderance of the competent medical evidence does not 
indicate that he has PTSD.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Specifically, although the 
veteran has received various forms of treatment for PTSD-like 
symptoms, such evidence was not generated towards 
ascertaining whether the veteran was diagnosed with the 
claimed disorder.  

The veteran was seen by a private psychologist in March 1988.  
The psychologist found no psychological presentation that 
would warrant a PTSD diagnosis and concluded with no 
diagnosis on Axis I.  The veteran denied all serious 
psychological problems and examination revealed no 
diagnosable disorder.  In October 2000, a physician at a VA 
medical center opined the veteran's stressors did not meet 
the criteria for PTSD.  The physician remarked that the 
veteran scored low on the Mississippi Combat-Related Stress 
scale and did not report horrific life or death experiences 
or severe symptoms to justify a PTSD diagnosis under DSM-IV.  
The concluding diagnosis was an adjustment disorder.  


An October 2002 mental health evaluation for Social Security 
Disability purposes indicated the veteran experienced 
frightening events during his service in the Navy and 
requested help dealing with these issues.  However, the 
diagnostic impression was Axis I: intermittent explosive 
disorder and Axis II: personality disorder, not otherwise 
specified.  None of the Axes assessments were linked to any 
incident of military service.  A November 2002 private 
psychiatric evaluation concluded with a diagnosis of 
depressive disorder, not otherwise specified.  

Private records from Region One Mental Health Center reflect 
the veteran participated in the combat veteran's group for 
PTSD and related diagnoses.  Most of the veteran's records 
from the combat veteran's group listed a diagnosis of 
anxiety.  Although PTSD is occasionally mentioned in these 
records, it is often crossed out and replaced with anxiety. 
(11/02 to 11/03).  Furthermore, these records are less 
probative than the above examinations because it is not clear 
what criteria were used to participate in the clinic.  
Additionally, such evidence was generated with the purpose of 
recording medical treatment for symptoms, and not towards 
ascertaining a diagnosis.  The latter form of examination and 
its attendant focus would necessarily be more probative of 
this inquiry.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).

A July 2004 VA PTSD evaluation noted the veteran served in 
the Navy as an Aviation Structure Mechanic, Aircraft Welder 
and Magnetic Particle Penetrant Inspector.  The veteran was 
not wounded during service.  The veteran reported being on a 
ship was troublesome and described fires and an explosion on 
the ship.  The physician pointed out the veteran experienced 
much stress but not trauma and concluded that the veteran did 
not have PTSD.   

A letter from C. H., M. Ed., CMHT dated in January 2006 
indicated the veteran was being treated at Region I Mental 
Health Center and participated in the Veteran's Group for 
PTSD and related diagnoses.  Dr. H. indicated the veteran's 
diagnosis is depressive disorder, not otherwise specified.  

The veteran admitted he has not been diagnosed with PTSD 
during the January 2006 Board hearing.  The veteran explained 
he experienced explosions and witnessed other people get hurt 
and related the Vietnamese tried to get onto the ship.  The 
veteran stated that these memories have stayed with him.  

In sum, while the veteran has participated in various group 
treatment sessions for those having PTSD, he has not been so 
diagnosed.  While the veteran has reported frightening 
experiences, those medical records which examined the 
veteran's symptoms and experiences in light of the DSM-IV 
criteria to determine a diagnosis reflect the veteran does 
not meet the DSM-IV criteria for PTSD.  Therefore, because 
the competent medical evidence indicates there is no current 
diagnosis of PTSD, service connection for this disability is 
not warranted.


Dental Disorder

The veteran contends that he has a continuing dental 
disability, that is the result of in-service dental 
treatment.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The veteran's service medical record includes his dental 
treatment "services rendered" log.  It indicates that the 
veteran was periodically treated during active military 
service for routine cavity fillings, and that he "failed" 
appointments in April, May and November 1973.  His separation 
physical examination dated in February 1975 is devoid of any 
mention of dental trauma.

The law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161. The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in the line of duty during active service. When applicable, 
the rating activity will determine whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war. 38 C.F.R. § 
3.381(a) and (b) (2005).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
38 C.F.R. § 3.381(c) (2005).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service. 38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service. 38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service. 38 C.F.R. § 3.381(f).

Congenital or developmental defects such as malocclusion are 
not diseases or injuries within the meaning of applicable 
legislation concerning service connection. 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2005); Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  In-service dental treatment does not constitute 
dental trauma. See VAOPGCPREC 5-97.

The veteran's service medical records reflect no dental 
condition other than routine medical treatment for carious 
teeth. As discussed above, service connection may not by law 
be granted for such. See 38 C.F.R. § 3.381 (2005).  Because 
replaceable missing teeth and treatable carious teeth are not 
disabling conditions for which service connection may be 
granted for compensation purposes, and no other dental 
condition was shown during or after service, a basis for 
payment of compensation benefits in connection with the 
veteran's claim has not been established.

In summary, for the reasons and bases expressed above, a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a dental condition. 
The benefit sought on appeal is accordingly denied.


ORDER

Evidence received subsequent to the October 2002 rating 
decision is new and material evidence and the claim for 
service connection for a back disorder has been reopened.  To 
this extent only, the claim is granted.  

Service connection for a back condition is denied.

Service connection for residuals of anthrax shots is denied.

Service connection for PTSD is denied.

Service connection for a dental disorder is denied.

REMAND

A preliminary review of the record discloses that further 
development is necessary as to the claims of service 
connection for a disability claimed to have been caused by 
in-service exposure to herbicides (Agent Orange) and the 
claims pertaining to increased disability evaluations for a 
left and right knee disorder.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.

As to the claim of service connection for a disability 
alleged to have been caused by in-service exposure to 
herbicides, the record indicates that the veteran is the 
recipient of the Vietnam Service Medal (VSM).  The RO denied 
the claim on the principal bases that there was no evidence 
the veteran actually set foot in Vietnam, and because there 
was no medical evidence that linked any claimed disorder to 
herbicidal exposure.  

As to the veteran's physical presence in Vietnam, it was held 
in Haas v. Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 
2006), that for purposes of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
"service in the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of a (VSM), without any additional proof required 
that a veteran who served in waters offshore actually set 
foot on land in the Republic of Vietnam.  In other words, 
exposure to herbicides will be presumed based on the receipt 
of a VSM.  

Thus, as the recipient of the VSM and under the Haas 
decision, the veteran is presumed to have been exposed to 
herbicides.  See 38 C.F.R. § 3.307(6)(iii), (Providing that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service).

As to the question of a claimed disability, the record 
contains a January 2004 letter from J.R.P., M.D., a VA 
environmental physician, who reports that the veteran 
participated in VA's "Agent Orange Registry."  The 
physician reported that the veteran was noted to have as an 
"Agent Orange cause:  Peripheral neuropathy," and that 
"other items discussed" included a history of headaches and 
a skin rash.

Although the RO denied the claim on the basis that the 
veteran did not have a disability that was presumptively 
linked to herbicide exposure, the law provides that with 
regard to all claimed disorders, VA must also ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).      

Here, Dr. J.R.P.'s opinion suggests that the veteran may have 
peripheral neuropathy (i.e., not a disorder presumptively 
linked to herbicide exposure), but one that is linked by the 
physician's opinion directly linked to the veteran's Vietnam 
service.  
The claim will therefore be remanded for a clarifying medical 
examination.  

As to the claims for increased disability evaluations for a 
left and right knee disorders, the veteran was last afforded 
a VA medical examination in May 2003.  In various 
correspondence and at a January 2006 videoconference hearing, 
the veteran testified to markedly more severe symptoms of the 
bilateral lower extremity disorder than are contemplated by 
the currently assigned ratings.  Because the issue of the 
impairment of the bilateral knee disorder can only be 
resolved by competent and current medical evidence, the 
claims will be remanded for an updated VA medical 
examination.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to specify all medical care 
providers who treated him for peripheral 
neuropathy and bilateral knee disorders.  
The RO/AMC should then obtain and 
associate with the claims file any 
records identified by the veteran that 
are not already associated with the 
claims file.  In particular, the RO/AMC 
must obtain the "Agent Orange Registry 
examination," as mentioned above, and 
include it in the claims folder.  If the 
examination report is not available, a 
specific finding should be made of 
record.

2.  After receipt of any information or 
evidence obtained, or the passage of a 
reasonable period of time, the RO/AMC 
will afford the veteran the following 
examinations, to be conducted by 
appropriately qualified physicians, and 
accompanied by a review of the claims 
folder - the examiner must acknowledge 
receipt and review of the claims folder 
in any report generated as a result of 
this remand, and must perform any 
necessary clinical testing or other 
studies to respond to the inquiries 
stated below:

a.  An examination to ascertain if 
the veteran has any disorder that 
was directly (i.e., not a disorder 
presumptively linked) caused or 
aggravated by exposure to herbicides 
(Agent Orange), including peripheral 
neuropathy, a skin disorder, and/or 
a headache disorder.  If the 
examiner cannot respond to this 
inquiry without resort to 
speculation, he or she should so 
state.

b.  An examination to ascertain the 
severity and symptoms of both the 
left and right knee disorders.  The 
examiner should also provide the 
range of motion for the joints, and 
document all functional limitations 
due to pain, weakness, abnormal 
movement and incoordination, excess 
fatigability, ankylosis, limitation 
or blocking, impaired ability to 
execute skilled movements smoothly, 
swelling, deformity or atrophy of 
disuse; instability of station, 
disturbance of locomotion, 
interference with sitting, standing 
and weight-bearing.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

-If the veteran's service-connected 
disability ratings increase as a 
result of this remand, the RO/AMC's 
should consider the ruling in 
Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a 
medical disability and submits a 
claim for an increased disability 
rating with evidence of 
unemployability, VA must consider a 
claim for a total rating based on 
individual unemployability).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


